Citation Nr: 1010912	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for substance abuse 
addiction, claimed as secondary to service-connected 
posttraumatic stress disorder.  

2. Entitlement to service connection for hepatitis B.  

3. Entitlement to service connection for hepatitis C.  

REPRESENTATION

Veteran represented by:  Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Veteran's representative

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1968 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In August 2007, the Veteran's representative, on behalf of 
the Veteran who is incarcerated, appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is associated with the claims file.   

In October 2007, the Board remanded the case to the RO for 
additional development.  In the remand, the Board referred to 
the RO for appropriate action the claim of an earlier 
effective date for the award of service connection for 
posttraumatic stress disorder, which was raised by the 
Veteran's representative in August 2007, which is again 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for substance abuse 
addiction, claimed as secondary to service-connected 
posttraumatic stress disorder, the Board previously remanded 
the case in order to obtain a medical opinion.  The RO 
subsequently associated with the file a copy of a December 
2006 VA examination report, which is already of record and 
which was previously deemed by the Board to be inadequate to 
decide the claim.  The case should be returned for a medical 
opinion.  Under Stegall v. West, 11 Vet. App. 268, 271 
(1998), a remand is necessary to ensure compliance with the 
Board's directive.

On the claims of service connection for hepatitis B and 
hepatitis C, a VA medical opinion was obtained in August 
2008.  This opinion is inadequate to decide the claims, and 
therefore an addendum opinion is sought for the purpose of 
clarification, for the following reasons.  

As also noted by the Veteran's representative, it does not 
appear that the examiner considered the Veteran's claimed 
exposure to blood and body fluids during combat, such as in 
assisting wounded American soldiers and in handling the 
bodies of wounded and killed enemy troops, as corroborated by 
fellow soldiers in statements in the file, despite the 
Veteran having not been a medic.  

The examiner did not discuss the probability of contracting 
hepatitis through the risk factor of obtaining a tattoo 
during service, or of the Veteran's purported receipt of a 
gamma globulin shot with a contaminated needle by a field 
medic.  

The examiner did not explain how the fact of the Veteran's 
lengthy incarceration was a significant risk factor in 
contracting hepatitis, and did not address the significance 
of the Veteran's purported treatment (as noted in statements 
by the Veteran and his family members) for hepatitis in the 
early 1970s, after service discharge but prior to his 
imprisonment.  

Further, the examiner did not discuss the probability of 
contracting hepatitis through the risk factor of the 
Veteran's intravenous cocaine use, which was claimed to have 
been over a brief period of time and always with "clean" 
pre-packaged needles, and did not address the Veteran's 
denial of using intravenous heroin in the past.  



Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file 
reviewed by the VA examiner, who 
conducted the examination in December 
2006, if available, or another VA 
examiner if he is not, to address the 
following questions:

Is there sufficient evidence in the 
file to establish a diagnosis of 
substance abuse addiction?  And if 
so, is it at least as likely as not 
that substance abuse addiction is 
the result of service-connected 
posttraumatic stress disorder.  The 
examiner's attention is directed to 
a February 1982 report of a 
corrections counselor, who noted 
that the Veteran had been a serious 
abuser of various substances for 
several years.  More recent medical 
evidence for consideration consists 
of a January 2004 drug and alcohol 
assessment completed by the 
Huntington State Correctional 
Facility, reports of VA psychiatric 
examinations in March 2004 and 
December 2006, and reports of 
private psychological evaluations in 
April 2005 and May 2005.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state and explain why an opinion 
cannot be provided without resort to 
speculation.

2.  Arrange to have the Veteran's file 
reviewed by the VA examiner, who 
conducted the examination in August 
2008, if available, or another VA 
examiner who is a specialist in liver 
diseases if the August 2008 examiner is 
not available, to address the following 
questions: 

Is it at least as likely as not that 
the Veteran's hepatitis B and C are 
related to risk factors during 
service to include exposure to blood 
and body fluids during combat, a 
gamma globulin shot administered 
with an allegedly contaminated 
needle during combat, inoculation by 
air gun during service, the 
acquisition of a tattoo on the left 
forearm during service, or a history 
of illegal drug abuse after service.  
A distinction should be made between 
which of the risk factors pertain to 
hepatitis B and which of the risk 
factors pertain to hepatitis C, in 
determining whether any are 
associated with the contraction of 
the disease.  

The examiner should discuss each of 
the risk factors during service, in 
terms of whether it led to the 
Veteran's contraction of hepatitis B 
and/or C.  In that regard, the 
examiner should specifically 
consider and comment upon the 
following:  

(a) the Veteran's claimed exposure 
to blood and body fluids during 
combat, such as in assisting wounded 
American soldiers and in handling 
the bodies of wounded and killed 
enemy troops, as corroborated by 
fellow soldiers in statements in the 
file, despite the Veteran having not 
been a medic; 

(b) the Veteran's receipt of a 
tattoo during service; 

(c) the Veteran's purported receipt 
of a gamma globulin shot with a 
contaminated needle by a field 
medic, when clean needles were 
unavailable; 

(d) the Veteran's lengthy 
incarceration as a potential risk 
factor in contracting hepatitis B or 
C; 

(e) the significance of the 
Veteran's purported treatment for 
hepatitis in the early 1970s, after 
service discharge but prior to his 
imprisonment, as noted in statements 
by the Veteran and his family 
members; and 

(f) the Veteran's intravenous 
cocaine use, which was claimed to 
have been over a brief period of 
time and always with "clean" pre-
packaged needles, and his denial of 
intravenous heroin use in the past.  



In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.  After the above development is 
completed, adjudicate the claims.  If 
any benefit remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


